Title: To James Madison from Joshua Barker Whitridge, 28 January 1815
From: Whitridge, Joshua Barker
To: Madison, James


        
          Sir,
          Sackets Harbour, January 28th. 1815.
        
        Permit me to address you on a subject of extreme delicacy, and of some importance both to me and to the Government. On a subject upon which I have written a copious letter to the late Secretary at War, but obtained no answer.
        I have only to request, that this may not meet a similar neglect; but at some hour, of most leisure, it may receive that attention which it merits.
        During the prevalence of the epidemick among the troops upon the Frontier in the Autumn of 1812, I joined the Army at Burlington Vt. as

Acting Surgeon of the 9th. Regt. U.S. Inft. to which I expected to have been appointed Surgeon.
        Whilst the epidemick prevailed in its most violent form, I not only performed the duty of my own Regiment, but owing to the paucity of Surgeons, was obliged (by the dictates of humanity alone) to take the sole care and responsibility of the sick of two Regiments, for a considerable time. At other periods at the different Posts along the Frontier, I have been under the necessity of doing the whole Medical and Surgical duty of two or more Regiments without any assistants.
        Previous, at, and after the battle of Stony Creek, I performed the whole professional duty of General Chandlers Brigade; The other Surgeons and Mates were left behind with the sick at Newark, whilst I was ordered on with the Army, to the head of the Lake.
        After the battle, I took all the wounded, both British and American, and brought them in boats to Fort-George.
        I returned from that expedition, with my health much impaired, from the extreme fatigue and hardship, which I had suffered. A foundation for which, had been laid, by the excess of duty which I performed in the 25th. Inf. (to which I was at that time attached) which consisted principally of raw recruits, who were very sickly previous to the battle of Fort-George.
        For all these laborious and important services, I received only the pay and emoluments of a Regimental Surgeon.
        Regimental aid being called for by Doct. Mann, to assist in taking care of the multiplicity of sick and wounded which had been crouded into the General Hospital after the battles of York, Fort-George, and Stony Creek, to the amount of five hundred: notice having been previously received throug the medium of the National Intelligencer of my appointment in the Hospital Department, I was ordered by Maj: Gen. Dearborn “to join Doct. Mann at Lewiston as a Hospital Mate.”
        From that period, except the last four months, I have been in the Gen. Hospital: have had arduous duties to perform, and about three months of the time I had charge of the Hospital at Williamsville (in the neighbourhood of Buffalo) with 180 sick and wounded.
        During which time I performed the duty of a Hospital Surgeon and Mate both, and the latter part of the time that of Steward also.
        After the battle at Black Rock, on the 1st. of January, I took the remaining sick, being 112 in number, and brought them on to Greenbush; at which place I was ordered on duty.
        I remained there three months; had the immediate charge of the Hospital, and did the duty of a Hosp. Surgeon and some part of the time that of Mate also. After which, I was ordered to this Post, where (during the Summer months) I found less duty than at any other period since my connection with the Army. I acted here as Hosp. Surg. for some time, in place

of Doctor Ross. For the last four months, I have been Acting Surgeon of the Corps of Artillery. I have done the whole prescriptive duty of this Corps together with a detachment of the 23d. Infy. and also of the Light-Artillery, without any Assistant.
        For these indefatigable exertions, I receive the paltry stipend of a Hospital Mate.
        Except the three months I spent at Greenbush, I have been constantly on the Frontier actively engaged in the performance of the most arduous duties—suffered many privations—endured many hardships; for which, I receive the gratitude of my patients—but I claim the gratitude of my Country also.
        I feel chagrined, and mortified with my situation in the Army. To be ranked by men whom I view in every respect my inferiours—places me in a situation, both humiliating, and vexatious—a situation in which my pride and honour forbid me longer to remain.
        To be dictated too, by men so grossly ignorant of Medical Science as Doctors Shaw and Blood, I can never consent. I claim at least, an equal rank.
        I have p[e]rformed many important surgical operations, and many very important cures, the only laurels of which a Surgeon can boast. They doubtless have not reached your ear, nor those of the Secretary; for want of that duplicity, and low cunning which characterizes some of my brother Officers—who, whilst I have been assiduously employed on the Frontier, have been seeking preferment at Washington. The privilege of visiting Washington for the purpose of stating my claim or of being ordered off this station to some southern Post, has been utterly refused me, for the reason that my services could not be dispensed with at this Post. There are those Sir, from the estimation in which their professional services are held by their Commanding Office[r]s, whose services may at any time be dispensed with—and those, who are more than half their time on Furlough.
        Should I be permited to leave the service, I can leave it without regret—and shall ever have the secret satisfaction of knowing, that I have done my duty—that by my industry and attention, I have saved the life of many a valuable Soldier, for my country.
        This pleasure, I can carry with me into private life—it will remain with me—it will decend with me to the grave!
        I am pleased with the Army, and should be happy to continue in it, provided I could remain consistently with my own reputation, and the honour and dignity of my Friends: but tacitly to consent to degrade myself or them, by continuing in my present situation, I cannot.
        I have been long enough in service to acquire at least some degree of reputation, and if it were necessary I could forward to you letters of recommendation from every Officer of my acquaintance in the Army. But I conceive this to be perfectly unnecessary, in as much as recommendatory

letters have been repeatedly forwarded to the War Office, to which I beg leave to refer you.
        Sir, I ask a Hospital Surgeancy. My claim to this, is founded, not only on my past services, but on my disposition, and my ability to serve the Government.
        Being one of the oldest Hospital Mates in service, I have a claim for promotion on that account, as well as on account of my former services. I will assert my right, and demand promotion, as a reward for my past indefatigable exertions.
        If this is not granted me, on the reception of this, you will please to accept my resignation.
        Excuse the freedom of remark, as I esteem it a duty I owe to myself, and I claim the right as a citizen of the United States, and as a Soldier of the American Army. Most respectfully, Yours &c.
        
          Joshua Barker Whitridge
        
      